Case 3:21-cr-00115-CHB-CHL Document 12 Filed 09/16/21 Page 1 of 1 PageID #: 26




                          UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION
                        CRIMINAL ACTION NO. 3:21CR-115-CHB


UNITED STATES OF AMERICA,                                                       PLAINTIFF,

v.

BRONSON MEADOR,                                                               DEFENDANT.

                                            ORDER

         Pursuant to the Due Process Protections Act, the Court confirms the United States’

obligation to produce all exculpatory evidence to the defendant pursuant to Brady v. Maryland,

373 U.S. 83 (1963), and its progeny, and orders it to do so. Failing to do so in a timely manner

may result in consequences, including, but not limited to, exclusion of evidence, adverse jury

instructions, dismissal of charges, contempt proceedings, or sanctions by the Court.




September 15, 2021




cc: Counsel of record
